DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered.

Claim Objections
Claim 10 objected to because of the following informalities:  line 10 recites “based on steering response” and the examiner believes this should read --based on the steering response-- to clearly refer to the already recited limitation and maintain grammatical clarity in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8 recites “determining an uncertainty level of steering response” which renders the claim indefinite. It is unclear if this recitation is referring to the previously recited “the actual steering response” or “the intended steering response” or if this is a distinct steering response such as some stand-in steering response that represents the comparison done in the previous method step (as listed in the claim).
Claim 3, line 2 has been amended to change “the” to “an” both for “actual steering response” and “intended steering response” which renders the scope of the claim indefinite. These limitations are positively recited in claim 1, therefore examiner is unclear as to the purpose of the amendment or the intention of these recitations as amended.
	Claim 6, line 4 recites “to a respective plurality of intended steering responses” which appears to be already recited in claim 5 thus should read --to the respective..--. Claim 6 does utilize “the” for “actual steering response” therefore examiner cautions for consistency should the examiner’s interpretation of the claim be incorrect. 
	Claim 10, line 9 recites “associated with steering response the tool face” which renders the claim indefinite. First, it appears this is the first recitation of this limitation therefore --a-- should be amended prior to steering response for clarity that it is the first recitation and the phrase alone does not invoke that (contrast with claim 16 which utilizes “steering responses” which as the plural form is clear). Second, after “tool face” it is unclear if there is a term missing 
	Claims 2, 4, 5, 7-9, 11-15, and 21 are rejected as depending on a rejected indefinite claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In addition the previous presented prior art references, the examiner would further cite reference to Dykstra et al US Patent Application Publication 2019/0284908 which teaches an analogous system and method of optimizing drilling trajectory by comparing the steering response to the tool face orientation while noting that uncertainties are inherent in data. Dykstra fails to teach the specific uncertainty as claimed and thereby using that uncertainty to update, decide, and modify operations of the drilling tool as the claims require.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672